Gabe O-POGFHRBSS taiarhbed 06/2642 06 ey YNuPHagE 456 2PRegdIDIH: 1

 

 

 

PROB 22 DOCKET NUMBER (Tran. Court}
SCP Rev. 3/13
OC Rev S113) 4:16CR00646-005
TRANSFER OF JURISDICTION DOCKET NUMBER (Rec. Cour)
4, . ob
O19-Cr- BIS SL
NAME AND ADDRESS OF PROBATIONER/SUPER VISED RELEASEE DISTRICT DIVISION
South Carolina Florence

 

 

Nicholas Tarpley NAME OF SENTENCING JUDGE

R. Bryan Harwell

 

 

 

 

 

 

 

DATES OF PROBATION/ | FROM TO
SUPERVISED RELEASE
August 24, 2017 August 23, 2022
OFFENSE
Conspiracy to Commit Immigration Fraud, 8 U.S.C. § 1325(c) and 18 U.S.C. § 371
PART } - ORDER TRANSFERRING JURISDICTION
UNITED STATES DISTRICT COURT FOR THE _ DISTRICT OF / South Carolina

 

IT IS HEREBY ORDERED that, pursuant to 18 U.S.C. 3605, the jurisdiction of the probationer
or supervised releasee named above be transferred with the records of this Court to the United States
District Court for the Southern District of West Virginia upon that Court’s order
of acceptance of jurisdiction. This Court hereby expressly consents that the period of probation or
supervised release may be changed by the District Court to which this transfer is made without further
inquiry of this court.*

 

    

A Vg |
pm { F—/F fe XL.

       

 

red

* Date Unjted States District Judge

 

*This sentence may be deleted in the discretion of the transferring Court.

 

PART 2 - ORDER ACCEPTING JURISDICTION

 

UNITED STATES DISTRICT COURT FOR THE Southern DISTRICT OF West Virginia

 

 

IT TS HEREBY ORDERED that jurisdiction over the above-named probationer/supervised
releasee be accepted and assumed by this Court from and after the entry of this order.

 

ey: S / / 1o

Effective Date United States District Judge rm.

 

 

 

 

 
CM/ECF - scd

1 of 6

Case 3:19-cr-00158 Document1 Filed G@f26étOcdRagaad/of-26/Plakye HD 47 H2447348683-L_1_0-1

CLOSED

U.S. District Court

District of South Carolina (Florence)
CRIMINAL DOCKET FOR CASE #: 4:16-cr-00646-RBH-5

Case title: USA v. Santaella Vieira et al

Date Filed: 08/23/2016
Date Terminated: 08/28/2017

 

Assigned to: Chief Judge R Bryan Harwell

Defendant (5)

Nicholas Tarpley
TERMINATED: 08/28/2017

Pending Counts

18:371 CONSPIRACY TO DEFRAUD
THE UNITED STATES

(1)

Highest Offense Level (Opening)
Felony

Terminated Counts

None

Highest Offense Level (Terminated)

None

Complaints
None

represented by Nicholas Lewis

Ballenger Barth and Hoefer
PO Box 107

Florence, SC 29503
843-662-6301

Email: nlewis@bbllawsc.com
LEAD ATTORNEY
ATTORNEY TO BE NOTICED
Designation: CJA Appointment

Disposition

The defendant is hereby sentenced to
probation for a term of 5 years. While on
probation, the defendant shall comply with
the mandatory and standard conditions of
supervision outlined in 18 U.S.C.
3563(a)&(b) and special conditions.
$100.00 special assessment and $1000.00
fine

Disposition

Disposition

 

6/26/2019, 9:56 AM
CM/ECF - sed Case 3:19-cr-00158 Document 1 Filed O6626949cd Figg. dcB/qsf-DiB/IPtn PID SH? 182447348683-L_1_0-1

Plaintiff

USA represented by A Bradley Parham
US Attorneys Office (Flor)
PO Box 1567
Florence, SC 29503
843-665-6688
Fax: 843-678-8809
Email: brad.parham@usdoj.gov
LEAD ATTORNEY
ATTORNEY TO BE NOTICED
Designation: Assistant US Attorney

 

Date Filed # Docket Text
08/23/2016

 

_

Order to Seal Indictment as te Sonia Raquel Santaella Vieira, Adalberto
Vieira, Julie McGorty, Claudia Licia Santaella Ferreira, Nicholas Tarpley,
Sidnei Noive Ferreira, Nathalia Santaella Ferreira, Jason Bolt, Amanda
Santaella Ferreira, Colby Musser. Signed by Magistrate Judge Kaymani D
West on 08/23/2016.(sste ) (Entered: 08/24/2016)

SEALED INDICTMENT (Sealed Grand Jury Ballot attached) as to Sonia Raquel
Santaella Vieira (1) count(s) 1, Adalberto Vieira (2) count(s) 1, Julie McGorty (3)
count(s) 1, Claudia Licia Santaella Ferreira (4) count(s) 1, Nicholas Tarpley (5)
count(s) 1, Sidnei Noivo Ferreira (6) count(s) 1, Nathalia Santaella Ferreira (7)
count(s) 1, 2, Jason Bolt (8) count(s) 1, 2, Amanda Santaella Ferreira (9) count(s) |,
Colby Musser (10) count(s) 1. (Attachments: # 1 GJ Ballot) (sste ) (Entered:
08/24/2016)

08/23/2016 31 | NOTICE OF HEARING as to Julie McGorty, Nicholas Tarpley, Jason Bolt, Colby
Musser: Arraignment set for 9/13/2016 10:30 AM in Florence #3, McMillan
Federal Bldg., 401 W. Evans St., Florence before Magistrate Judge Thomas E
Rogers II. (sste ) (Entered: 08/24/2016)

 

08/23/2016

fuo

 

 

08/30/2016 33 | Case Reassigned as to Julie McGorty, Nicholas Tarpley, Jason Bolt, Colby Musser
to Judge Honorable R Bryan Harwell. Judge Unassigned - CRI no longer assigned
to the case. (cwil, ) (Entered: 08/30/2016)

09/09/2016 40 | NOTICE OF CANCELLATION OF HEARING: Arraignment set for 9/13/2016
10:30 AM as to Nicholas Tarpley (sste. ) (Entered: 09/09/2016)

09/26/2016 134 | ORAL MOTION to Unseal Case by USA as to Nicholas Tarpley, Nathalia Santaella
Ferreira, Amanda Santaella Ferreira (sste ) Modified file date on 9/27/2016 (sste ).
(Entered: 09/27/2016)

09/26/2016 135 | ORAL ORDER granting 134 Oral Motion to Unseal Case as to Nicholas
Tarpley (5), Nathalia Santaella Ferreira (7), Amanda Santaella Ferreira (9). By
Magistrate Judge Kaymani D West on 09/26/2016.(sste ) (Entered: 09/27/2016)

 

 

 

 

09/27/2016 150 | Summons Returned Executed on 09/06/2016 as to Nicholas Tarpley (sste ) (Entered:
09/28/2016)

 

 

 

 

 

2 of 6 6/26/2019, 9:56 AM
CM/ECF - sed Case 3:19-cr-00158 Document1 Filed 0@/2@/&9cd.RagécH/ogt Bi TRapepDs4#7 142447348683-L_1_ 0-1

LA
bo

09/27/2016 | CERTIFIED MAIL RECEIPT for 150 Summons Returned Executed as to Nicholas

Tarpley. (sste ) (Entered: 09/28/2016)

10/27/2016 197 | NOTICE OF HEARING as to Nicholas Tarpley Arraignment set for MONDAY,
11/7/2016 02:30 PM in Florence #3, McMillan Federal Bldg., 401 W. Evans St.,
Florence before Magistrate Judge Thomas E Rogers III. Mr. Tarpley will be
appearing via VIDEO conference from the Southern District of West Virginia(swel,
) Modified text on 10/27/2016 (swel, ). (Entered: 10/27/2016)

11/04/2016 200 | NOTICE OF CANCELLATION OF HEARING: Arraignment set for MONDAY,
11/7/2016 02:30 PM via VIDEO CONFERENCE in Florence #3, McMillan Federal
Bldg., 401 W. Evans St., Florence before Magistrate Judge Thomas E Rogers II as
to Nicholas Tarpley HAS BEEN CANCELLED (swel, ) (Entered: 11/04/2016)

|

 

 

 

03/14/2017 270 | NOTICE OF HEARING as to Nicholas Tarpley Arraignment set for 3/30/2017
02:30 PM in Florence #3, McMillan Federal Bldg., 401 W. Evans St., Florence
before Magistrate Judge Thomas E Rogers III. Mr. Tarpley will be appearing via
video conference from the Southern District of West Virginia(swel, ) (Entered:
03/14/2017)

03/20/2017 271 | NOTICE OF RESCHEDULED HEARING (** JUDGE REASSIGNMENT ONLY)
as to Nicholas Tarpley Arraignment set for 3/30/2017 02:30 PM in Florence #3,
McMillan Federal Bldg., 401 W. Evans St., Florence before Magistrate Judge
Thomas E Rogers II cancelled and rescheduled to: Arraignment NOW set for
3/30/2017 02:30 PM in Florence #3, McMillan Federal Bldg., 401 W. Evans St.,
Florence before *** Magistrate Judge Kaymani D West. Mr. Tarpley will be
appearing via video conference from the Southern District of West Virginia (swel, )
(Entered: 03/20/2017)

 

 

03/21/2017 272 | CYA 20 as to Nicholas Tarpley: Appointment of Attorney Nicholas Lewis for
Nicholas Tarpley. Signed by Magistrate Judge Thomas E Rogers, UI on
3/21/17.(swel, ) (Entered: 03/21/2017)

 

03/21/2017 273 | CJA 23 Financial Affidavit (Restricted Access) by Nicholas Tarpley (swel, )
(Entered: 03/21/2017)

 

 

03/30/2017 275 | Minute Entry fer proceedings held before Magistrate Judge Kaymani D West:
Arraignment as to Nicholas Tarpley (5) Count I held on 3/30/2017. Defendant
appeared via video conference in the Southern District of West Virginia. AUSA
Brad Parham present. CJA Counsel, Nick Lewis, present on behalf of the
Defendant. Defendant indicated he understood charges, waived reading of the
indictment and signed a NG plea form. $10,000.00 Unsecured bond set. All
origmal documents signed by Defendant to be sent from the Southern District
of West Virginia. Defendant waived his rights to speedy trial. Court Reporter
Ray Simmons. CJA Time 30 minutes. (swel, ) (Entered: 03/30/2017)

 

 

 

03/30/2017 276 | Not Guilty PLEA ENTERED as to Nicholas Tarpley (swel, ) (Entered: 03/30/2017)

03/30/2017 278 | Unsecured Bond Entered as to Nicholas Tarpley in amount of $ 25,000.00, (swell, )
(Entered: 03/31/2017)

03/30/2017 279 | ORDER Setting Conditions of Release as to Nicholas Tarpley (5) $25,000.00

Unsecured Bond. Signed by Magistrate Judge Kaymani D West on 3/30/17.
(swel, ) (Entered: 03/31/2017)

 

 

 

 

 

3 of 6 6/26/2019, 9:56 AM

 
CM/ECF - sed Case 3:19-cr-00158 Document1 Filed G@f26ftOQscdRagale/oi-2b/Pake WD 47 1)2447348683-L_1_0-1

03/31/2017

i)
J
~

SCHEDULING NOTICE as to Nicholas Tarpley; Pretrial Conference set for
4/17/2017 10:00 AM; Jury Selection set for 4/20/2017 09:30 AM in Florence #1,
McMillan Federal Bldg, 401 W Evans St, Florence before Honorable R Bryan
Harwell. (mcam) (Entered: 03/31/2017)

04/04/2017 282 | NOTICE OF RESCHEDULED HEARING as to Sonia Raquel Santaella Vieira,

Adalberto Vieira, Claudia Licia Santaella Ferreira, Nicholas Tarpley, Sidnei Noivo
Ferreira, Nathalia Santaella Ferreira, Amanda Santaella Ferreira and Colby Musser;
Pretrial Conference 4/17/2017 10:00 AM cancelled and rescheduled to: Pretrial
Conference set for 4/18/2017 10:00 AM in Florence #1, McMillan Federal Bldg,
401 W Evans St, Florence before Honorable R Bryan Harwell. Pleas will be taken
immediately following pretrial. (mcam) (Entered: 04/04/2017)

 

 

 

 

04/05/2017 283 | Notice Concerning waiver of Judicial Disqualification as to Nicholas Tarpley. Filed
per direction of the Court. (mcam) Modified text on 4/18/2017 (mcam). (Entered:
04/05/2017)

04/07/2017 285 | MOTION for Disclosure of Evidence under 404(b) by Nicholas Tarpley. No

 

proposed order(Lewis, Nicholas) (Entered: 04/07/2017)

 

04/07/2017 286 | MOTION for Disclosure of Evidence by Nicholas Tarpley. No proposed
order(Lewis, Nicholas) (Entered: 04/07/2017)

 

04/07/2017

bo
oO
~

MOTION for Discovery and Inspection by Nicholas Tarpley. No proposed
order(Lewis, Nicholas) (Entered: 04/07/2017)

MOTION to Continue by Nicholas Tarpley. (mcam) (Entered: 04/18/2017)

 

 

04/18/2017
04/18/2017

td
oS
~

 

 

UM
oO

WAIVER of Appearance at Pretrial Conference by Nicholas Tarpley (mcam)
(Entered: 04/18/2017)

04/18/2017 309 | WAIVER of judicial disqualification by Nicholas Tarpley (mcam) (Entered:
04/18/2017)

04/18/2017 310 | Letter of A. Bradley Parham, AUSA, as to Nicholas Tarpley in re: Waiver of
Disqualification (mcam) (Entered: 04/18/2017)

 

 

 

04/18/2017 312 | Minute Entry for proceedings held before Honorable R Bryan Harwell:
Pretrial Conference as to Nicholas Tarpley held on 4/18/2017; A. Bradley
Parham, AUSA, present; Nicholas Lewis present; defendant was excused from
being at pretrial; signed waiver of speedy trial and also waived speedy trial at
arraignment; granting 307 Motion to Continue as to Nicholas Tarpley (5).
Court Reporter: Beth Krupa. CJA Time: 1 hour. (mcam) (Entered: 04/18/2017)

 

ORDER TO CONTINUE - Ends of Justice as to Nicholas Tarpley; case
continued to next term, 6/8/2017. Signed by Honorable R Bryan Harwell on
4/18/17.Qmeam) (Entered: 04/18/2017)

05/02/2017 329 | SCHEDULING NOTICE as to Nicholas Tarpley; Motions must be filed by
5/15/2017; Pretrial Conference set for 6/5/2017 10:00 AM; Pleas will be taken on
6/6/2017 9:30 AM; Jury Selection set for 6/8/2017 09:30 AM in Florence #1,
McMillan Federal Bldg, 401 W Evans St, Florence before Honorable R Bryan
Harwell. (mcam) (Entered: 05/02/2017)

Gio

04/18/2017 31

 

 

05/08/2017 330 | MOTION for Disclosure by USA as to Nicholas Tarpley. Proposed order is being
emailed to chambers with copy to opposing counsel(Parham, A) (Entered:

 

 

 

 

 

4 of 6 6/26/2019, 9:56 AM
CM/ECF - scd

5 of 6

Case 3:19-cr-00158 Document 1 Filed O@2@/dScd Pageéch ogi ROL RARHePDSHT 162447348683-L_1_0-1

05/08/2017)

 

05/08/2017

 

MOTION for Discovery Reciprocal by USA as to Nicholas Tarpley. No proposed
order (Attachments: # | Certificate of Service)(Parham, A) (Entered: 05/08/2017)

 

05/09/2017

 

DISCLOSURE ORDER granting 330 Motion for Disclosure Order as to
Nicholas Tarpley (S). Signed by Honorable R Bryan Harwell on 5/0/17.(meam)
(Entered: 05/09/2017)

 

05/09/2017

 

PROTECTIVE ORDER as to Nicholas Tarpley. Signed by Honorable R Bryan
Harwell on 5/8/17.(mcam) (Entered: 05/09/2017)

 

06/02/2017

 

MOTION to Continue with waiver of rights under speedy trial act by Nicholas
Tarpley. No proposed order(Lewis, Nicholas) (Main Document 338 replaced on
6/2/2017 per filing user to add consent of government) (mcam). (Entered:
06/02/2017)

 

06/02/2017

339

ORDER granting 338 Motion to Continue as to Nicholas Tarpley (5); case
continued to next term, 7/27/17. Signed by Honorable R Bryan Harwell on
6/2/17.(meam) (Entered: 06/02/2017)

 

06/02/2017

340

NOTICE OF CANCELLATION OF HEARING: Pretrial Conference 6/5/2017
10:00 AM and Jury Selection 6/8/17 9:30 AM as to Nicholas Tarpley (mcam)
(Entered: 06/02/2017)

 

06/20/2017

Lad
AY
nr

|

SCHEDULING NOTICE as to Nicholas Tarpley; Motions must be filed by
7/3/2017 and will be heard on 7/24/17; Pretrial Conference set for 7/24/2017 10:00
AM; Pleas will be taken on 7/25/17 9:30 AM; Jury Selection set for 7/27/2017
09:30 AM in Florence #1, McMillan Federal Bldg, 401 W Evans St, Florence
before Honorable R Bryan Harwell. (mcam) (Entered: 06/20/2017)

 

07/07/2017

Qa
aN
Of

 

PLEA AGREEMENT as to Nicholas Tarpley (Parham, A) (Entered: 07/07/2017)

 

07/18/2017

NOTICE OF CANCELLATION OF HEARING: Pretrial Conference set for
7/24/2017 10:00 AM and Jury Selection 7/27/17 9:30 AM as to Nicholas Tarpley.
Plea Agreement has been filed. (mcam) (Entered: 07/18/2017)

 

07/24/2017

WAIVER of Appearance at Pretrial Conference by Nicholas Tarpley (Lewis,
Nicholas) (Entered: 07/24/2017)

 

08/15/2017

NOTICE OF HEARING as to Nicholas Tarpley. Plea Hearing and Sentencing set
for 8/24/2017 at 2:00 PM in Florence #1, McMillan Federal Bldg, 401 W Evans St,
Florence before the Honorable R Bryan Harwell. (hcic, ) (Entered: 08/15/2017)

 

08/24/2017

Minute Entry for proceedings held before Honorable R Bryan Harwell: Plea
and Sentence Hearing held on 8/24/2017 as to Nicholas Tarpley (5); A. Bradley
Parham, AUSA, present; Nicholas Lewis present with defendant; Plea of guilty
and sentencing on Count 1. Defendant and government waive 35 day notice
period. Court Reporter: Beth Krupa. CJA Time: | hour 5 minutes. (mcam)
(Entered: 08/24/2017)

 

08/24/2017

aie
Go
~

E

GUILTY PLEA ENTERED as to Nicholas Tarpley (mcam) (Entered: 08/24/2017)

 

08/24/2017

_—
tae
GO

 

WAIVER of Appeal by Nicholas Tarpley (mcam) (Entered: 08/24/2017)

 

 

08/28/2017

 

aoe
wo
\O

 

JUDGMENT as to Nicholas Tarpley (5), Count 1, The defendant is hereby
sentenced to probation for a term of 5 years. While on probation, the

 

6/26/2019, 9:56 AM

 
CM/ECF - sed Case 3:19-cr-00158 Document 1 Filed O@/26¥dfOcd Pad. dciy/ogt- BTR pO PD SH7 192447348683-L_1_0-1

defendant shall comply with the mandatory and standard conditions of
supervision outlined in 18 U.S.C. 3563(a)&(b) and special conditions. $100.00
special assessment and $1000.00 fine. Signed by Honorable R Bryan Harwell
on 8/28/17.(mcam) (Entered: 08/28/2017)

03/01/2019 457 | MOTION to Modify Conditions of Probation as to Nicholas Tarpley. (Attachments:
# | Waiver of Hearing) (hcic, ) (Entered: 03/01/2019)

 

 

03/01/2019 58 | ORDER granting 457 Motion te Modify Conditions of Release as to Nicholas
Tarpley (5). You must participate in an outpatient substance abuse testing
program and follow the rules and regulations of that program. The probation
officer will supervise your participation in the program (previder, location,
modality, duration, intensity, efe.). You must contribute to the cost of such
program not to exceed the amount determined reasonable by the court
approved "U.S. Probation Office's Sliding Scale for Services," and you will
cooperate in securing any applicable third-party payment, such as Insurance or
Medicaid. Signed by Chief Judge R Bryan Harwell on 3/1/2019. (hcic, }
(Entered: 03/01/2019)

 

06/26/2019 459 | Probation Jurisdiction Transferred to Southern District of West Virginia as to
Nicholas Tarpley. Transmitted Transfer of Jurisdiction form, with certified copies of
indictment, judgment and docket sheet. (hcic, ) (Entered: 06/26/2019)

 

 

 

 

 

A TRUE COPY ATTEST:

ROBIN L. BLUME, CLERK

BY: s/Heather Ciccolella, Deputy Clerk,
6/26/2019

 

6 of 6 6/26/2019, 9:56 AM
 

RECEIVED

AUG 2 $ 2016
IN THE DISTRICT COURT OF THE UNITED STATES Va
DISTRICT OF SOUTH CAROLINA FLORENCE, S.C. -
FLORENCE DIVISION
UNITED STATES OF AMERICA ) CRIMINAL NO.: Wie -\olp
) 18 U.S.C. § 37]
vs. ) 8 U.S.C. § 1325(c)
) 18 U.S.C. § 1425(b)
SONIA RAQUEL SANTAELLA VIEIRA ) 8 U.S.C. §1451(e).
ADALBERTO VIEIRA ) INDICTMENT
JULIE MCGORTY )
CLAUDIA LICIA SANTAELLA FERREIRA —)
NICHOLAS TARPLEY )
SIDNEI NOIVO FERREIRA )
NATHALIA SANTAELLA FERREIRA )
JASON BOLT )
AMANDA SANTAELLA FERREIRA )
COLBY MUSSER )
)
COUNT1
THE GRAND JURY CHARGES:

BACKGROUND

1. At all times relevant to this Indictment, the Defendants, SONIA RAQUEL
SANTAELLA VIEIRA, ADALBERTO VIEIRA, CLAUDIA LICIA SANTAELLA
FERREIRA, SIDNEI NOIVO FERREIRA, NATHALIA SANTAELLA.
FERREIRA and AMANDA SANTAELLA FERREIRA, were citizens of Brazil
attempting to become permanent residents and citizens of the United States.

2. At all times relevant to this Indictment, the Defendants, JULIE MCGORTY,
NICHOLAS TARPLEY, JASON BOLT and COLBY MUSSER, were citizens of the
United States.

3, From in or around February 2001, to the date of this Indictment, in the District of South

Carolina and elsewhere, the Defendants, SONIA RAQUEL SANTAELLA VIEIRA,
‘ 1
 

Heo N6l0 6/19 -—Page 9.01 25 Pagelb #:9
lo tEntryNumber3 Page zoti3

ADALBERTO VIEIRA, JULIE MCGORTY, CLAUDIA LICIA SANTAELLA
FERREIRA, NICHOLAS TARPLEY, SIDNEI NOIVO FERREIRA, NATHALIA
SANTAELLA FERREIRA, JASON BOLT, AMANDA SANTAELLA FERREIRA
and COLBY MUSSER, knowingly and willfully did combine, conspire, confederate,
agree, and have a tacit understanding with each other and with others, both known and
unknown to the Grand Jury, to arrange, cause to occur, and enter into a marriage for the
purpose of evading the immigration laws of the United States, in violation of Title 8,
United States Code, Section 1325(c).
MANNER AND MEANS OF THE CONSPIRACY
(Fraudulent Marriage of Sonia Raquel Santaella Vieira)

The Defendants, SONIA RAQUEL SANTAELLA VIEIRA, ADALBERTO VIEIRA,
and JULIE MCGORTY, and others known and unknown to the Grand Jury, arranged
and assisted with the marriage of SONIA RAQUEL SANTAELLA VIEIRA to another
person who was a United States citizen and is now deceased.

It was a part of the conspiracy that SONIA RAQUEL SANTAELLA VIEIRA,
ADALBERTO VIEIRA, and JULIE MCGORTY, and others known and unknown to
the Grand Jury, recruited, paid and assisted the aforementioned United States citizen, so
that SONIA RAQUEL SANTAELLA VIEIRA could attempt to obtain permanent
resident status and United States citizenship from the United States Citizenship and
‘Immigration Services (USCIS) by virtue of a marriage to a United States citizen.

It was a part of the conspiracy that SONIA RAQUEL SANTAELLA VIEIRA and
ADALBERTO VIEIRA, and others known and unknown to the Grand Jury, assisted the

aforementioned United States citizen regarding the aforesaid marriage, and directed
2
 

 

°19-cr-00° cument 1 _—Fled 10_0f 25 PagelD #: 10
i16-cr-Q0646-RBH = Date Hiec 08/23/16 Entry Numper3 Page 3 of is

JULIE MCGORTY and this United States citizen, and others known and unknown to
the Grand Jury, to falsely represent, on documents submitted to and filed with USCIS,
that the aforesaid marriage was legitimate, that this United States citizen and SONIA |
RAQUEL SANTAELLA VIEIRA were residing together as husband and wife, and that
they intended to reside together as husband and wife, when in fact, as they then well
knew, they did not reside together as husband and wife, and had no intention of residing

| together as husband and wife.

(Fraudulent Marriage of Adalberto Vieira and Julie McGorty)

The Defendants, ADALBERTO VIEIRA and SONIA RAQUEL SANTAELLA
VIEIRA, and others known and unknown to the Grand Jury, arranged and assisted with
the marriage of ADALBERTO VIEIRA to JULIE MCGORTY. |
It was a part of the conspiracy that ADALBERTO VIEIRA and SONIA RAQUEL
SANTAELLA VIEIRA, and others known and unknown to the Grand Jury, recruited,
paid and assisted JULIE MCGORTY, 50 that ADALBERTO VIEIRA could attempt to
obtain permanent resident status and United States citizehship from the United States
Citizenship and Immigration Services (USCIS) by virtue of a marriage to a United States
citizen. |

It was a part of the conspiracy that ADALBERTO VIEIRA and SONIA RAQUEL
SANTAELLA VIEIRA, and others known and unknown to the Grand Jury, assisted
JULIE MCGORTY regarding the aforesaid marriage, and directed JULIE
MCGORTY, and others known and unknown to the Grand Jury, to falsely represent, on

documents submitted to and filed with USCIS, that the aforesaid marriage was legitimate,
‘ 3

f
10.

il.

12.

age Bd? aero EH oon ct 08 d 08/ EIS eg Gei26 fi By aeat ot Pade Og F tt

that ADALBERTO VIEIRA and JULIE MCGORTY were residing together as
husband and wife, and that they intended to reside together'as husband and wife, when in
fact, as they then wel] knew, they did not reside together as‘husband and wife, and had no

intention of residing together as husband and wife.

(Fraudulent Marriage of Claudia Licia Santaella Ferreira and Nicholas Tarpley)
The Defendants, CLAUDIA LICIA SANTAELLA FERREIRA, SIDNEI NOIVO
FERREIRA, ADALBERTO VIEIRA, NATHALIA SANTAELLA FERREIRA,
AMANDA SANTAELLA FERREIRA, JULIE MCGORTY and COLBY MUSSER,
and others known and unknown to the Grand jury, arranged and assisted with the
marriage of CLAUDIA LICIA SANTAELLA FERREIRA to NICHOLAS
TARPLEY.

It was a part of the conspiracy that CLAUDIA LICIA SANTAELLA FERREIRA,
SIDNEI NOIVO FERREIRA, ADALBERTO VIEIRA, NATHALIA SANTAELLA
FERREIRA, AMANDA SANTAELLA FERREIRA, JULIE MCGORTY and
COLBY MUSSER, and others known and unknown to the Grand Jury, recruited, paid
and assisted NICHOLAS TARPLEY, so that CLAUDIA LICIA SANTAELLA
FERREIRA could attempt to obtain permanent resident status and United States
citizenship from the United States Citizenship and Immigration Services (USCIS) by
virtue of a marriage to a United States citizen.

It was a part of the conspiracy that CLAUDIA LICIA SANTAELLA FERREIRA, and
others known and unknown to the Grand Jury, assisted NICHOLAS TARPLEY

regarding the aforesaid marriage, and directed NATHALIA SANTAELLA:
4 .

 
bee osu ee Geri Page ts olen tages Le
-TO-Cr- - Date Filed ntry Number3  Page5 of 13

3.

14.

15,

FERREIRA, AMANDA SANTAELLA FERREIRA, JULIE MCGORTY, COLBY
MUSSER and NICHOLAS TARPLEY, and others known and unknown to the Grand
Jury, to falsely represent, on documents submitted to and filed with USCIS, that the
aforesaid marriage was legitimate, that NICHOLAS TARPLEY and CLAUDIA LICIA
SANTAELLA FERREIRA were residing together as husband and wife, and that they
intended to reside together as husband and wife, when in fact, as they then well knew,
they did not reside together as husband and wife, and. had no intention of residing

together as husband and wife.

(Fraudulent Marriage of Nathalia Santaella Ferreira and Jason Bolt)

The Defendants, NATHALIA SANTAELLA FERREIRA, CLAUDIA LICIA
SANTAELLA FERREIRA and SIDNEI NOIVO FERREIRA, and others known and
unknown to the Grand Jury, arranged and assisted with the martiage of NATHALIA
SANTAELLA FERREIRA to JASON BOLT.

It was a part of the conspiracy that NATHALIA SANTAELLA FERREIRA,
CLAUDIA LICIA SANTAELLA FERREIRA and SIDNEI NOIVO FERREIRA,
and others known and unknown to the Grand Jury, recruited, paid and assisted JASON
BOLT, so that NATHALIA SANTAELLA FERREIRA could attempt to obtain
permanent resident status and United States citizenship from the United States
Citizenship and Immigration Services (USCIS) by virtue of a marriage to a United States
citizen.

It was a part of the conspiracy that NATHALIA 'SANTAELLA FERREIRA,

CLAUDIA LICIA SANTAELLA FERREIRA and SIDNEI NOIVO FERREIRA,
5
16.

17.

:19-cr-00158 Docum Filed 06/26 6/4 iS Page 13 of 25 PagelD #: 13
Cage 2-2 c¢ 46-R Bey sumenL L ob! eg 0 Number 3

F

Entry Page 6 of 13

and others known and unknown to the Grand Jury, assisted JASON BOLT regarding the
aforesaid marriage, and directed JASON BOLT, and others known and unknown to the
Grand Jury, to falsely represent, on documents submitted to and filed with USCIS, that
the aforesaid’ marriage was legitimate, that JASON BOLT and NATHALIA
SANTAELLA FERREIRA were residing together as husband and wife, and that they
intended to’ reside together as husband and wife, when in fact, as they then well knew,

they did not reside together as husband and wife, and had no intention of residing

’ together as husband and wife.

; (Fraudulent Marriage of Amanda Santaella Ferreira and Colby Musser )
The Defendants, AMANDA SANTAELLA FERREIRA; CLAUDIA . LICIA |
SANTAELLA FERREIRA, SIDNEI NOIVO FERREIRA and NATHALIA
SANTAELLA FERREIRA, and others known and unknown to the Grand Jury,
arranged and assisted with the marriage of AMANDA SANTAELLA FERREIRA to
COLBY MUSSER. |
It was a art of the conspiracy that AMANDA SANTAELLA FERREIRA, CLAUDIA |
LICIA SANTAELLA FERREIRA, SIDNEI NOIVO FERREIRA and NATHALIA
SANTAELLA FERREIRA, and others known and unknown to the Grand Jury,
recruited and assisted COLBY MUSSER, so that AMANDA SANTAELLA
FERREIRA could attempt to obtain permanent resident status and United States
citizenship from the United States Citizenship and Immigration Services (USCIS) by

virtue of a marriage to a United States citizen.

 
18.

19.

14 of 25 PagelD #: 14
3 Page 7 ofi3

It was a part of the conspiracy that AMANDA SANTAELLA FERREIRA and SIDNEI
NOIVO FERREIRA, and others known and unknown to the Grand Jury, assisted
COLBY MUSSER regarding the aforesaid marriage, and directed CLAUDIA LICIA
SANTAELLA FERREIRA, NATHALIA SANTAELLA FERREIRA and COLBY
MUSSER, and others known and unknown to the Grand Jury, to falsely represent, on
documents submitted to and filed with USCIS, that the aforesaid marriage was legitimate,
that COLBY MUSSER and AMANDA SANTAELLA FERREIRA were residing
together as husband and wife, and that they intended to reside together as husband and
wife, when in fact, as they then well knew, they did not reside together as husband and

wife, and had no intention of residing together as husband and wife.

Overt Acts

In furtherance of the conspiracy, and to effect its goals, the following overt acts were

committed in the District of South Carolina and elsewhere: |

a. On or about February 9, 2001, SONIA RAQUEL SANTAELLA VIEIRA and

- ADALBERTO VIEIRA were divorced in Brazil; |

b. On or about February 9, 2001, CLAUDIA LICIA SANTAELLA FERREIRA
and SIDNEI NOIVO FERREIRA used a fraudulent document to make it appear
as if they were divorced in Brazil; |

c. On or about April 25, 2007, NATHALIA SANTAELLA FERREIRA and
JASON BOLT were married in Conway, South Carolina, as a result of

arrangements made by NATHALIA SANTAELLA FERREIRA | and

 
 

-iled O #15
IT ntry Nurtiber 3 age & of 13

CLAUDIA LICIA SANTAELLA FERREIRA, and others known to the Grand
Jury; a

On or about June 27, 2007, NATHALIA SANTAELLA FERREIRA and
JASON BOLT filed an Application to Register Permanent Residence or Adjust
Status (Form I-485) and a Petition for Alien Relative (Form 1-130) with USCIS,
which Application and Petition contained false statements; |

On or about June 23, 2008, NATHALIA SANTAELLA FERREIRA and
JASON BOLT made false statements fo USCIS during an interview being
conducted to determine if NATHALIA SANTAELLA FERREIRA should be
allowed to adjust her immigration status and stay in the United States;

On or about November 10, 2008, SONIA RAQUEL SANTAELLA VIEIRA
and another person who was a United States citizen were married in Myrtle
- Beach, South Carolina, as a result of arrangements made by SONIA RAQUEL
SANTAELLA VIEIRA, ADALBERTO VIEIRA, and JULIE MCGORTY,
and others known to the Grand Jury;

On or about November 10, 2008, ADALBERTO VIEIRA and JULIE

MCGORTY were married in Myrtle Beach, South Carolina, as a result of

arrangements made by ADALBERTO- VIEIRA and SONIA RAQUEL |

SANTAELLA VIEIRA, and others known to the Grand Jury;
On or about November 13, 2008, SONIA RAQUEL SANTAELLA VIEIRA
and another person who was a United States citizen filed an Application to

Register Permanent Residence or Adjust Status (Form J-485) and a Petition for
m,

58 Document 1 File q 06 /26/19 Page 160
-RBH Date Fried os/S3/i6 Entry Numbe :6, of

Alien Relative (Form 1-130) with uscIs, which Application and Petition |
contained false statements;

On or about June 1, 2009, SONIA RAQUEL SANTAELLA VIEIRA and
another person who was a United States citizen made false statements to USCIS
during an interview being conducted to determine if SONIA RAQUEL
SANTAELLA VIEIRA should be allowed to adjust her immigration status and ¢
stay in the United States; | |
On or about February 28, 2010, CLAUDIA LICIA SANTAELLA FERREIRA
and NICHOLAS TARPLEY were married in Georgetown, South Carolina,.as a
result of arrangements made by CLAUDIA LICIA SANTAELLA FERREIRA,
ADALBERTO VIEIRA and JULIE MCGORTY, and others known to the
Grand Jury;

On or about March 7, 2010, CLAUDIA LICIA SANTAELLA FERREIRA and
NICHOLAS TARPLEY filed an Application to Register Permanent Residence

or Adjust Status (Form 1-485) and a Petition for Alien Relative (Form I-130) with

_ USCIS, which Application and Petition contained false statements;

On or about April 21, 2010, NATHALIA SANTAELLA FERREIRA and

JASON BOLT filed a Petition to Remove Conditions on Residence (Form 1-75 1)

> with USCIS, which Petition contained false statements;

On or about June 8, 2010, CLAUDIA LICIA SANTAELLA FERREIRA and
NICHOLAS TARPLEY made false statements to USCIS during an interview
being conducted to determine if CLAUDIA LICIA SANTAELLA FERREIRA

should be allowed to adjust her immigration status and stay in the United States;
9 .
f25 PagelD #17
CASE ST TESOL OSE NLS of ST QOAGItS Frage, 17 of co Bagel?

n, On or about: July 3, 2010, AMANDA SANTAELLA F ERREIRA and COLBY
MUSSER were married in Myrtle Beach, South Carolina, as a result of
arrangements made by AMANDA SANTAELLA FERREIRA, CLAUDIA
LICIA SANTAELLA FERREIRA and SIDNEI NOIVO: FERREIRA, and
others known to the Grand J ury;

0. On or about July 13, 2010, AMANDA SANTAELLA FERREIRA and COLBY -
MUSSER filed an Application to Register Permanent Residence or Adjust Status

(Form 1-485) and a Petition for Alien Relative (Form I-130) with USCIS, which
Application and Petition contained false statements;
p. On or about November 16, 2010, AMANDA SANTAELLA FERREIRA and
. COLBY MUSSER made false statements to USCIS during an interview being
| conducted to determine if AMANDA SANTAELLA FERREIRA should be
allowed to adjust her immigration status and stay in the United States;

q. On or about November 17, 2010, ADALBERTO. VIEIRA and JULIE
MCGORTY filed an Application to Register Permanent Residence or Adjust
Status (Form I-485) and a Petition for Alien Relative (Form 1-130) with USCIS,
which Application and Petition contained false statements; |

r. On or about February 28, 201 l, ADALBERTO VIEIRA and JULIE
MCGORTY made false statements to USCIS during an interview being
conducted to determine if ADALBERTO VIEIRA should be allowed to adjust

his immigration status and stay in the United States;

10

 
1 Filed 06/26/19 Page 18 of 25 PagelD #: 18
d erS Page tilofis3

On.or about May 20, 2011, SONIA RAQUEL SANTAELLA VIEIRA and
another person who was a United States citizen filed a Petition to Remove
Conditions on Residence (Form I-751) with USCIS, which Petition contained
false statements;

On or about August 29, 201 1, SONIA RAQUEL SANTAELLA VIEIRA and
another person who was a United States citizen made false statements to USCIS
during an interview being conducted to determine if SONIA RAQUEL
SANTAELLA VIEIRA should be allowed to -have ‘the conditions on her
residence removed; |

On or about October 13, 2011, NATHALIA SANTAELLA FERREIRA filed an
Application for Naturalization (Form N-400) with USCIS, which Application
contained false statements; .

On or about February 22, 2012, NATHALIA SANTAELLA FERREIRA made
false statements to USCIS during an interview being conducted to determine if
NATHALIA SANTAELLA FERREIRA should be eligible for and be granted
United States citizenship;

On or about April 19, 2012, CLAUDIA LICIA SANTAELLA FERREIRA and
NICHOLAS TARPLEY filed a Petition to Remove Conditions on Residence
(Form I-751) with USCIS, which Petition contained false. statements;

On or about August 22, 2012, CLAUDIA LICIA SANTAELLA FERREIRA
and NICHOLAS TARPLEY made false statements to USCIS during an
interview being conducted to determine if CLAUDIA LICIA SANTAELLA

FERREIRA should be allowed to have the conditions on her residence removed;
12
  

41 6-cr-00646-RBH

  

Date Filed 08/23/16

 

On or about October 15, 2012, SIDNEI NOIVO FERREIRA and NATHALIA
SANTAELLA FERREIRA filed an "Application. to Register Permanent
Residence or Adjust Status (Form 1-485) and a 2 Petition for Alien Relative (Form

J-130) with USCIS, which Application and Petition contained false statements;

oS On or about. October 31, 2012, AMANDA SANTAELLA FERREIRA and

COLBY MUSSER fil led a Petition to Remove Conditions on Residence (Form
I- -751) with USCIS, which Petition. contained false siatements; ,

On or about April 24, 2013, AMANDA SANTAELLA FERREIRA and |
‘COLBY MUSSER made false statements to USCIS during an interview being
conducted to determine if AMANDA SANTAELLA FERREIRA should be

allowed to have the conditions on her residence removed;

All in violation of Title 18, United States Code, Section 371.

12

 
19-cr-00158 Document 1. Filed 06/26/19 Page 20 of 25 PagelD #: 20
Case 3:1 H5ba6 6-RBH Da ents od bene Entry Nur hers Page 13 of 13

COUNT 2
THE GRAND JURY FURTHER CHARGES: -

That on or about October 13, 2011, in the District of South Carolina, the Defendant,
NATHALIA SANTAELLA FERREIRA, knowingly did apply for, and attempt to procure and
obtain naturalization and citizenship for herself, to which she was not entitled, in that she made
false and fraudulent statements on her Application for Naturalization (Form N-400) by claiming
that she and JASON BOLT had been residing together as wife and husband at 423 McKendree
Lane, Myrtle Beach, South Carolina, when in truth and in fact, as she then well knew, she had
not been residing and never intended to reside with JASON BOLT in Myrtle Beach, South
Carolina, as his wife;

In violation of Title 18, United States Code, Section 1425(b) and Title 8, United States

Code, Section 1451(e).

A “True

LA BILL

 

FOREPERSON
BETH DRAKE (ABP)
ACTING UNITED STATES ATTORNEY .
A TRUE COPY ATTEST:

ROBIN L. BLUME, CLERK
BY: s/Heather Ciccolella, Deputy Clerk,
6/26/2019

13

 

 

 
Cabd GI DEMOORBH Dddeiméiied OFRAIO6/26/MLy NRadere4at 25-RagelD iH 21

AO 245B (SCDC Rev.11/16) Judgment in a Criminal Case Sheet 1

 

UNITED STATES DISTRICT COURT

District of South Carolina

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE

Vs.
Case Number: 4:16CR00646-RBH (5)

NICHOLAS TARPLEY
USM Number:

Nicholas Lewis, CJA
Defendant’s Attorney

 

THE DEFENDANT:

HM pleaded guilty to count(s) one (1) on August 24, 2017.
[] pleaded nolo contendere to count(s) which was accepted by the court.
Ll was found guilty on count(s) after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Count
18:371 Please see indictment 8/23/16 1

The defendant is sentenced as provided in pages 2 through 5 of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

 

CJ The defendant has been found not guilty on count(s)
LJ Count(s) (lis Oare dismissed on the motion of the United States.
CI Forfeiture provision is hereby dismissed on motion of the United States Attorney.

It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution, the defendant must notify the court and United States attorney of any material changes in economic
circumstances.

August 24, 2017
Date of Imposition of Judgment

s/ R. Bryan Harwell
Signature of Judge

Hon. R. Bryan Harwell, U.S. District Judge
Name and Title of Judge

August 28, 2017
Date
Cabé @1006-00-15341 Ddtatadied ORIRAIO6/26/19 NRager222F 25 Ragas 22

AO 245B (SCDC Rev. 11/16) Judgment in a Criminal Case
Sheet 4 - Probation Page 2

DEFENDANT: NICHOLAS TARPLEY
CASE NUMBER: 4:16CR00646-RBH (5)

PROBATION

The defendant is hereby sentenced to probation for a term of five (5) years.

While on probation, the defendant shall comply with the mandatory and standard conditions of supervision outlined in 18 U.S.C.
3563(a)&(b) and the following special conditions:

1. The defendant shall submit financial documents and verification of income to the Probation Office as requested. The Court
reserves the right to increase payments based upon any increase in financial status.

2. The defendant shall satisfactorily participate in a drug testing program as approved by the U.S. Probation Office. The
defendant shall contribute to costs of such program not to exceed an amount determined reasonable by the court approved “U.S.
Probation Office’s Sliding Scale for Services”, and shall cooperate in securing any applicable third-party payment, such as insurance
or “Medicaid”.

MANDATORY CONDITIONS
1. You must not commit another federal, state or local crime.
2. You must not unlawfully possess a controlled substance.
3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of placement
on probation and at least two periodic drug tests thereafter, as determined by the court.
( The above drug testing condition is suspended, based on the court’s determination that you pose a low risk of future
substance abuse. (check if applicable)
4. M You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
5. © You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. §16901, ef seq.) as

directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where
you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)

6. © You must participate in an approved program of domestic violence. (check if applicable)

7. © You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check if

applicable)

You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.

If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.

0. You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,

fines, or special assessments.

=e

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.
CaseBi DECODER Ddtaiméned OFREdG6/2Bi19 Neage 2335 25-RagelDith 23

AO 245B (SCDC Rev. 11/16) Judgment in a Criminal Case
Sheet 4A - Probation Page 3

DEFENDANT: NICHOLAS TARPLEY
CASE NUMBER: 4:16CR00646-RBH (5)

STANDARD CONDITIONS OF SUPERVISION

As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by
probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
the time you were sentenced, unless the probation officer instructs you to report to a different probation office or within a
different time frame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
and when you must report to the probation officer, and you must report to the probation officer as instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
from the court or the probation officer.

4. You must answer truthfully the questions asked by your probation officer.

5, You must live at a place approved by the probation officer. If you plan to change where you live or anything about your

living arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the
change. If notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the
probation officer within 72 hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation excuses you from

doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer
excuses you from doing so. If you plan to change where you work or anything about your work (such as your position or job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at
least 10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has
been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
permission of the probation officer.

. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
nunchakus or tasers).

11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
without first getting the permission of the court.
12, If the probation officer determines that you pose a risk to another person (including an organization), the probation officer

may require you to notify the person about the risk and you must comply with that instruction. The probation officer may
contact the person and confirm that you have notified the person about the risk.
13. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A USS. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at www.uscourts.gov.

Defendant’s Signature Date

 

 
CabeSaVehoorssi Ddewiméned OF/RediG6/26ig Npage e4as 25-RagelDiti 24

AO 245B (SCDC Rev. 11/16) Judgment in a Criminal Case
Sheet 5 - Criminal Monetary Penalties Page 4

DEFENDANT: NICHOLAS TARPLEY
CASE NUMBER: 4:16CR00646-RBH (5)

CRIMINAL MONETARY PENALTIES

The defendant shall pay the total criminal monetary penalties under the schedule of payments on Sheet 4.

 

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 100.00 $1000.00
(J The determination of restitution is deferred until . An Amended Judgment in a Criminal Case(AOQ245C) will be

entered after such determination.

L] The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless otherwise
specified in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
victims must be paid before the United States is paid.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name of Payee Total Loss** Restitution Ordered Priority or Percentage
TOTALS $ $

[] Restitution amount ordered pursuant to plea agreement §

(1 The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
the fifteenth day after the date of judgment, pursuant to 18 U.S.C. §3612(f). All of the payment options on Sheet 5 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. §3612(g).

The court determined that the defendant does not have the ability to pay interest and it is ordered that:
a The interest requirement is waived for the If fine Li restitution.
C The interest requirement for the 1 fine 1 restitution is modified as follows:

*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
**Pindings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed
on or after September 13, 1994, but before April 23, 1996.
AO 245B
Sheet 6 - Schedule of Payments Page 5

CaseBCI DGD RES Ddvuméiied OFREALOE/AOING NPE 2535 2 Rags iH 25

(SCDC Rev. 11/16) Judgment in a Criminal Case

DEFENDANT: NICHOLAS TARPLEY
CASE NUMBER: 4:16CR00646-RBH (5)

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A

CJ
C

Lump sum payment of $100.00 (special assessment) and $1000.00 (fine) due immediately, balance due
(J not later than or
C1] in accordance with I Cc, i” D, or C] E, or L] F below: or

Payment to begin immediately (may be combined with Cle, O Dor LIF below); or

Any unpaid fine payment in monthly installments of $100.00 to commence30 days after sentencing; or

Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period
of (e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a
term of supervision; or

Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from imprisonment.
The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made to the clerk of court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

O

C]
L)
C]

Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate.

The defendant shall pay the cost of prosecution.

The defendant shall pay the following court cost(s):
The defendant shall forfeit the defendant’s interest in the following property to the United States:

As directed in the Preliminary Order of Forfeiture, filed and the said order is incorporated herein as part of this judgment.

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court costs.

A TRUE COPY ATTEST:

ROBIN L. BLUME, CLERK

BY: s/Heather Ciccolella, Deputy Clerk,
6/26/2019

 
